TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00315-CV


In re Founders Acquisition & Merger, Inc.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY 






	Founders Acquisition and Merger, Inc. filed a petition for writ of mandamus seeking
to vacate as void the trial court order of February 26, 2001, vacating a default judgment previously
rendered on October 13, 2000.  We have granted the relief Founders sought in its appeal, docketed
as our cause 03-01-00155-CV.  Founders Acquisition and Merger, Inc. v. Penny, No. 03-01-00155-CV (Tex. App.--Austin March 14, 2002, no pet. h.) (not designated for publication).  Accordingly,
we dismiss as moot the petition for writ of mandamus.



  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Yeakel and Patterson
Filed:   March 14, 2002
Do Not Publish